DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 13-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/16/2020, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pp. 10-12, filed 7/27/2022, with respect to 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s amendments filed 7/27/2022 have overcome the previously presented claim rejections under 35 U.S.C. 112.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Griffin et al. (US Patent Application Publication 2016/0123848) provides the closest prior art for the subject matter of claim 1, as set forth in the prior Office Action. However, although the syringe pump disclosed by Griffin et al. is capable of reciprocating, Griffin et al. does not fairly teach wherein a plunger thereof is movable in a reciprocating motion causing a corresponding movement of gas which drives liquid alternately between the liquid chamber and the bioreactor such that liquid passes through the filter and filtered liquid may be removed via the permeate outlet, as Applicant points out in the remarks filed 7/27/2022. There is no disclosure or teaching in the prior art as a whole of the claimed system comprising a syringe pump, liquid chamber, bioreactor, filter, reciprocating plunger to drive liquid alternately between the liquid chamber and the bioreactor such that liquid passes through the filter and filtered liquid may be removed via the permeate outlet, wherein there is no direct contact between the plunger and the liquid, within the claim environment.
Independent claim 13 is directed to a method requiring all limitations of the system according to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799